UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x Docket No. 19-cv-5026
JOSIAH GALLOWAY, (AMD)(JO)

 

Plaintiff, AMENDED
ANSWER
-against- TO FIRST
AMENDED
NASSAU COUNTY; THE INCORPORATED COMPLAINT
VILLAGE OF HEMPSTEAD; Police Officer
STEVEN HOROWITZ, Shield No. 144; Detective
MATTHEW ROSS, Shield No. 834; Detective
CHARLES DECARO, Shield No. 1047; Detective
RONALD LIPSON, Shield No. 1296; Detective
THOMAS D’LUGINSKI, Shield No. 7900;
Detective GEORGE DARIENZO, Shield No. 1038;
Detective KEVIN CUNNINGHAM, Shield No. 112;
Detective Sergeant RICHARD DORSI; Detective
CHARLES OLIE, Shield No. 1047; JOHN and
JANE DOE 1-20,

Defendants.

 

SIRS:

Defendants, THE INCORPORATED VILLAGE OF HEMPSTEAD; Police Officer
STEVEN HOROWITZ, Shield No. 144, and Detective KEVIN CUNNINGHAM, Shield No.:
112 as and for their Amended Answer to Plaintiffs First Amended Complaint, set forth as
follows:

INTRODUCTION

1. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “1” of the Plaintiff's First Amended Complaint.

2. Deny any knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph “2” of the Plaintiffs First Amended Complaint.

1
3. Deny each and every allegation contained in Paragraph “3” of the Plaintiff's First

Amended Complaint.
NATURE OF THE ACTION

4, Deny each and every allegation contained in Paragraph “4” of the Plaintiff's First

Amended Complaint and respectfully refer all questions of law to the Court.
JURISDICTION AND VENUE

5. Deny each and every allegation contained in Paragraph “5S” of the Plaintiffs First
Amended Complaint and respectfully refer all questions of law to the Court.

6. Deny each and every allegation contained in Paragraph “6” of the Plaintiff's First
Amended Complaint and respectfully refer all questions of law to the Court.

7. Deny each and every allegation contained in Paragraph “7” of the Plaintiff's First
Amended Complaint and respectfully refer all questions of law to the Court.

NOTICE OF CLAIM

8. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “8” of the Plaintiffs First Amended Complaint.

9. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “9” of the Plaintiff's First Amended Complaint.

10. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “10” of the Plaintiff's First Amended Complaint, and
respectfully refer all questions of law to the Court.

JURY DEMAND
11. | Make no response as to Paragraph “11” of the Plaintiff's Complaint, as it contains
no statement of fact.

12. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “12” of the Plaintiff's First Amended Complaint.

13. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “13” of the Plaintiffs First Amended Complaint.

14. Deny each and every allegation contained in Paragraph “14” of the Plaintiffs First
Amended Complaint.

15. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “15” of the Plaintiffs First Amended Complaint.

16. | Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “16” of the Plaintiffs First Amended Complaint.

17. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “17” of the Plaintiff's First Amended Complaint.

18. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “18” of the Plaintiffs First Amended Complaint.

STATEMENT OF FACTS

The Crime and Initial Investigation

19. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “19” of the Plaintiffs First Amended Complaint.

20. Deny any knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph “20” of the Plaintiff's First Amended Complaint.
21. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “21” of the Plaintiff's First Amended Complaint.

22. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “22” of the Plaintiff's First Amended Complaint.

23. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “23” of the Plaintiff's First Amended Complaint.

24. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “24” of the Plaintiff's First Amended Complaint.

25. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “25” of the Plaintiff's First Amended Complaint.
Josiah Galloway and Robert Ogletree are Arrested on Unrelated Charges

26. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “26” of the Plaintiffs First Amended Complaint.

27. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “27” of the Plaintiffs First Amended Complaint.

28. Deny each and every allegation contained in Paragraph “28” of the Plaintiff's First
Amended Complaint.

29. Deny each and every allegation contained in Paragraph “29” of the Plaintiff's First
Amended Complaint.
Defendants Manufacture Inculpatory Evidence and Suppress Exculpatory Evidence

30. Deny each and every allegation contained in Paragraph “30” of the Plaintiff's First

Amended Complaint.
31. Deny each and every allegation contained in Paragraph “31” of the Plaintiff's First
Amended Complaint.

32. Deny each and every allegation contained in Paragraph “32” of the Plaintiffs First
Amended Complaint.

33. Deny each and every allegation contained in Paragraph “33” of the Plaintiffs First
Amended Complaint.

34. Deny each and every allegation contained in Paragraph “34” of the Plaintiff's First
Amended Complaint.

35. Deny each and every allegation contained in Paragraph “35” of the Plaintiff's First
Amended Complaint.

36. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “36” of the Plaintiff's First Amended Complaint.

37. Deny any knowledge or information sufficient to form a belief'as to each and every
allegation contained in Paragraph “37” of the Plaintiff's First Amended Complaint.

38. Deny each and every allegation contained in Paragraph “38” of the Plaintiff's First
Amended Complaint.

39. Deny each and every allegation contained in Paragraph “39” of the Plaintiff's First
Amended Complaint.

40. Deny each and every allegation contained in Paragraph “40” of the Plaintiff's First
Amended Complaint.

41. Deny any knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph “41” of the Plaintiff's First Amended Complaint.
42. Deny each and every allegation contained in Paragraph “42” of the Plaintiff's First
Amended Complaint.
Defendants Ignore Plaintiff's Alibi and the Actual Perpetrator

43. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “43” of the Plaintiffs First Amended Complaint.

44. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “44” of the Plaintiff's First Amended Complaint.

45. Deny each and every allegation contained in Paragraph “45” of the Plaintiff's First
Amended Complaint.

46. Deny each and every allegation contained in Paragraph “46” of the Plaintiff's First
Amended Complaint.

47. Deny each and every allegation contained in Paragraph “47” of the Plaintiff's First
Amended Complaint.
Deprived of a Fair Trial, Josiah Galloway is Wrongfully Convicted

48. Deny each and every allegation contained in Paragraph “48” of the Plaintiff's First
Amended Complaint.

49. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “49” of the Plaintiff's First Amended Complaint.

50. Deny each and every allegation contained in Paragraph “50” of the Plaintiff's First
Amended Complaint.

51. Deny each and every allegation contained in Paragraph “51” of the Plaintiff's First

Amended Complaint and respectfully refer all questions of law to the Court.
52. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “52” of the Plaintiff's First Amended Complaint.

53. Deny each and every allegation contained in Paragraph “53” of the Plaintiff's First
Amended Complaint.

54. Deny each and every allegation contained in Paragraph “54” of the Plaintiff's First
Amended Complaint and respectfully refer all questions of law to the Court.

55. Deny each and every allegation contained in Paragraph “55” of the Plaintiff's First
Amended Complaint and respectfully refer all questions of law to the Court.

56. Deny each and every allegation contained in Paragraph “56” of the Plaintiff's First
Amended Complaint.

57. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “57” of the Plaintiff's First Amended Complaint.

58. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “58” of the Plaintiff's First Amended Complaint.

59. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “59” of the Plaintiffs First Amended Complaint.
Plaintiff’s Innocence Comes to Light and He is Exonerated

60. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “60” of the Plaintiff's First Amended Complaint.

61. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “61” of the Plaintiff's First Amended Complaint.

62. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “62” of the Plaintiff's First Amended Complaint, and
respectfully refer all questions of law to the Court.
DEFENDANTS’ MALICE AND DELIVERATE INDIFFERENCE

63. Deny each and every allegation contained in Paragraph “63” of the Plaintiff’ s First
Amended Complaint.

64. Deny each and every allegation contained in Paragraph “64” of the Plaintiff's First
Amended Complaint.

65. Deny each and every allegation contained in Paragraph “65” of the Plaintiffs First
Amended Complaint.

66. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “66” of the Plaintiff's First Amended Complaint.

UNCONSTITUTIONAL POLICIES

67. Deny each and every allegation contained in Paragraph “67” of the Plaintiffs First
Amended Complaint.

68. Deny each and every allegation contained in Paragraph “68” of the Plaintiffs First
Amended Complaint.

69. Deny each and every allegation contained in Paragraph “69” of the Plaintiffs First
Amended Complaint.

70. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “70” of the Plaintiff's First Amended Complaint.

71. Deny any knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph “71” of the Plaintiff's First Amended Complaint.
72. Deny any knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph “72” of the Plaintiff's First Amended Complaint.
PLAINTIFF’S INJURIES AND DAMAGES

73. Deny each and every allegation contained in Paragraph “73” of the Plaintiff's First
Amended Complaint.

74, Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “74” of the Plaintiff's First Amended Complaint.

75. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “75” of the Plaintiff's First Amended Complaint.

76. Deny each and every allegation contained in Paragraph “76” of the Plaintiff's First
Amended Complaint.

77. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “77” of the Plaintiffs First Amended Complaint.

78. | Make no response as to Paragraph “78” of the Plaintiff's Complaint, as it contains
no statement of fact.

FIRST CLAIM
§ 1983 Malicious Prosecution

79. Answering Paragraph “79” of the Complaint, these answering Defendants repeat
each and every admission or denial of the allegations contained in the foregoing paragraphs
referred to therein, with the same force and effect as though fully set forth herein.

80. Deny each and every allegation contained in Paragraph “80” of the Plaintiffs

First Amended Complaint.
81. Deny each and every allegation contained in Paragraph “81” of the Plaintiff's First
Amended Complaint.

82. Deny each and every allegation contained in Paragraph “82” of the Plaintiffs First
Amended Complaint.

83. Deny each and every allegation contained in Paragraph “83” of the Plaintiff's First
Amended Complaint.

84. Deny each and every allegation contained in Paragraph “84” of the Plaintiff’ s First
Amended Complaint.

85. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “85” of the Plaintiffs First Amended Complaint.

86. Deny each and every allegation contained in Paragraph “86” of the Plaintiffs First
Amended Complaint and respectfully refer all questions of law to the Court.

SECOND CLAIM
§ 1983 Fabrication of Evidence, Denial of Fair Trial & Brady
14 Amendment Violations
(against all individual defendants)

87. Answering Paragraph “87” of the Complaint, these answering Defendants repeat
each and every admission or denial of the allegations contained in the foregoing paragraphs
referred to therein, with the same force and effect as though fully set forth herein.

88. Deny each and every allegation contained in Paragraph “88” of the Plaintiffs First
Amended Complaint.

89. Deny each and every allegation contained in Paragraph “89” of the Plaintiff's First

Amended Complaint and respectfully refer all questions of law to the Court.

90. Deny each and every allegation contained in Paragraph “90” of the Plaintiff's First

10
Amended Complaint Deny each and every allegation contained in Paragraph “86” of the Plaintiff’ s
First Amended Complaint and respectfully refer all questions of law to the Court.

91. Deny each and every allegation contained in Paragraph “91” of the Plaintiffs First
Amended Complaint.

92. Deny each and every allegation contained in Paragraph “92” of the Plaintiffs First
Amended Complaint.

93. Deny each and every allegation contained in Paragraph “93” of the Plaintiff’ s First
Amended Complaint.

THIRD CLAIM
§ 1983 Supervisory Liability
(against Dorsi and unidentified supervisors)

94. Answering Paragraph “94” of the Complaint, these answering Defendants repeat
each and every admission or denial of the allegations contained in the foregoing paragraphs
referred to therein, with the same force and effect as though fully set forth herein.

95. Deny each and every allegation contained in Paragraph “95” of the Plaintiff's First
Amended Complaint.

96. Deny each and every allegation contained in Paragraph “96” of the Plaintiff's First
Amended Complaint.

97, Deny each and every allegation contained in Paragraph “97” of the Plaintiffs First

Amended Complaint.

FOURTH CLAIM
Monell

11
98. Answering Paragraph “98” of the Complaint, these answering Defendants repeat
each and every admission or denial of the allegations contained in the foregoing paragraphs
referred to therein, with the same force and effect as though fully set forth herein.

99. Deny each and every allegation contained in Paragraph “99” of the Plaintiffs First
Amended Complaint.

100. Deny each and every allegation contained in Paragraph “100” of the Plaintiff's First
Amended Complaint.

101. Deny each and every allegation contained in Paragraph “101” of the Plaintiff's First
Amended Complaint.

102. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “102” of the Plaintiff's First Amended Complaint.

103. Deny each and every allegation contained in Paragraph “103” of the Plaintiff's First
Amended Complaint.

FIFTH CLAIM
False Imprisonment and Malicious Prosecution under New York State Law
(against Nassau County and Village of Hempsetad, by respondeat superior)

104. Answering Paragraph “104” of the Complaint, these answering Defendants repeat
each and every admission or denial of the allegations contained in the foregoing paragraphs
referred to therein, with the same force and effect as though fully set forth herein.

105. Deny each and every allegation contained in Paragraph “105” of the Plaintiff's First
Amended Complaint.

106. Admits each and every allegation contained in Paragraph “106” of the Plaintiffs

First Amended Complaint.

12
107. Deny each and every allegation contained in Paragraph “107” of the Plaintiff's First
Amended Complaint.

108. Deny each and every allegation contained in Paragraph “108” of the Plaintiffs First
Amended Complaint.

109. Deny any knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph “109” of the Plaintiff's First Amended Complaint.

110. Deny each and every allegation contained in Paragraph “110” of the Plaintiff’ s First
Amended Complaint.

SIXTH CLAIM
Intentional of Negligent Infliction of Emotional Distress
(against Nassau County and Village of Hempstead, by respondeat superior)

111. Answering Paragraph “111” of the Complaint, these answering Defendants repeat
each and every admission or denial of the allegations contained in the foregoing paragraphs
referred to therein, with the same force and effect as though fully set forth herein.

112. Deny each and every allegation contained in Paragraph “112” of the Plaintiff’ s First
Amended Complaint.

113. Deny each and every allegation contained in Paragraph “113” of the Plaintiff's First
Amended Complaint.

114. Deny each and every allegation contained in Paragraph “114” of the Plaintiff's First
Amended Complaint.

SEVENTH CLAIM
§ 1983 Conspiracy

(against all individual defendants)

115. Answering Paragraph “115” of the Complaint, these answering Defendants repeat

13
each and every admission or denial of the allegations contained in the foregoing paragraphs
referred to therein, with the same force and effect as though fully set forth herein.

116. Deny each and every allegation contained in Paragraph “116” of the Plaintiffs First
Amended Complaint.

117. Deny each and every allegation contained in Paragraph “117” of the Plaintiff's First
Amended Complaint.

118. Deny each and every allegation contained in Paragraph “118” of the Plaintiffs First
Amended Complaint.

119. Deny each and every allegation contained in Paragraph “119” of the Plaintiff’ s First
Amended Complaint and respectfully refer all questions of law to the Court.

120. Deny each and every allegation contained in Paragraph “120” of the Plaintiff s First
Amended Complaint.

EIGHTH CLAIM
Failure to Intervene
(against all individual defendants)

121. Answering Paragraph “121” of the Complaint, these answering Defendants repeat
each and every admission or denial of the allegations contained in the foregoing paragraphs
referred to therein, with the same force and effect as though fully set forth herein.

122. Deny each and every allegation contained in Paragraph “122” of the Plaintiffs First
Amended Complaint.

123. Deny each and every allegation contained in Paragraph “123” of the Plaintiffs First
Amended Complaint.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

14
124. Whatever injuries and/or damages plaintiff(s) may have sustained at the time and
place alleged in the Complaint, were caused in whole or in part or were contributed to by the
plaintiffs culpable conduct and negligence and/or fault and/or want of care and/or intentional
conduct on the part of the plaintiff, including contributory negligence, and without any negligence
or fault or want of care on the part of these answering Defendants and that the amount of damages
which may be recovered by the Plaintiff shall be diminished in proportion to which her culpable

conduct caused said damages.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE
125. Municipal Defendants are not subject to an award of exemplary or punitive
damages.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
126. Defendants acted in good faith and with probable cause and justification in the
detention, and imprisonment of the Plaintiff and therefore no claim lies against them in the conduct
of their duties.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
127. That individual Defendants enjoy a qualified immunity with respect to those acts
that are performed pursuant to their duties and responsibilities as a police officer in the State of
New York.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
128. Pursuant to the laws of the State of New York, including the Criminal Procedure
Law of the State of New York, $140.05 et. seq., Defendants acted reasonably, properly and under

the law in the alleged stop of the Plaintiff.

15
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE |
129. That the actions of the defendants were justified; and that the use of any force,
which is denied by the Defendants, were justified, necessary and reasonable under the law of the
State of New York and the circumstances of the arrest and detention.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
130. That the arrest and detention of the Plaintiff was justified under the Penal Law and
Criminal Procedure Law of the State of New York in that the arresting officer had reasonable
probable cause for believing that crimes had been committed and that the Plaintiff had committed
said crimes.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
131. That notwithstanding any favorable termination for the criminal proceeding, if any,
the Plaintiff was in fact guilty of the offense with which he was charged.
AS AND FOR A NINTH AFFIRMATIVE DEFENSE
132. Under the Court’s supplemental jurisdiction pursuant to the law of the State of New
York, Plaintiff has failed to state a claim for deprivation of federal rights, malicious prosecution,
abuse of process, and excessive force, in whole or in part, upon which relief may be granted.
AS AND FOR A TENTH AFFIRMATIVE DEFENSE
133. Ifany damages are recoverable against these answering Defendants, the amount of
such damages shall be diminished by the amount of the funds which Plaintiff has received or shall
receive from such collateral source.
AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE
134. Any injuries suffered by Plaintiff were not caused by a negligent or wrongful act or

16
omission of Defendants or any individual acting under their direction or control.
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE
135. Plaintiffs Complaint must be dismissed, in whole or in part, for failure to state a
cause of action upon which relief may be granted.
AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE
136. Plaintiff's claims must be dismissed because they are barred by the applicable
Statute of Limitations.
AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE
137. Plaintiffs claims against the Defendants are frivolous.
AS AND FOR AN FIFTEENTH AFFIRMATIVE DEFENSE
138. Plaintiff's 42 U.S.C. § 1983 claims fail to state a cause of action and are frivolous,
AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE
139. Plaintiffs claims are barred on the ground that Plaintiff's conduct violated
applicable state criminal laws.
AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE
140. Any criminal proceeding against Plaintiff commenced or participated in by
Defendants was based upon probable cause and was not due to malice.
AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE
141. At all times, an objective officer of reasonable competence would have had
probable cause to believe a crime had been committed or that he was otherwise justified in
searching and detaining Plaintiff.

AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

17
142. If Defendants are held liable in this action, then any possible damages award
should be apportioned so that Defendants are not responsible for the wrongdoing of the
non-parties that Plaintiff has failed to include in this action.

AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

143. Plaintiff failed to mitigate or otherwise act to lessen or reduce the damages alleged
in the Complaint.

AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

144. Upon information and belief, in the event Plaintiff recovers at time of trial against
Defendants, such recovery for non-economic loss shall not exceed Defendants’ equitable share
determined in accordance with the relative culpability of each person, party and/or entity, which
caused or contributed to the total liability for non-economic loss; provided that the liability of the
Defendants are found to be fifty percent or less of the total liability of all persons, parties and/or
entitles liable.

AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

145. Upon information and belief, that the injury or injuries, if any, sustained by the
Plaintiff at the time and place, or on the occasion referred to in the Plaintiff's Complaint, were
sustained or so suffered or caused, in whole or in part, by the negligent act or acts and/or
assumption of risk of the Plaintiff, and the damages recoverable by Plaintiff, if any, shall be
diminished in the proportion which the culpable conduct attributable to the Plaintiff bears to the
culpable conduct which caused the damages.

AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

146. Upon information and belief, these answering Defendants are free from any

18
negligence and in no way contributed to the occurrence and injuries referred to in the Plaintiff s
Complaint.
AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE
147. That answering individual Defendants are entitled to qualified immunity as to any
actions alleged since their conduct did not violate clearly established statutory or constitutional
rights of which a reasonable person would have been aware based upon an objective reasonable
assessment of the conduct measured in reference to clearly established law.
AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE
148. That the Complaint fails to set forth facts sufficient to constitute a deprivation of
any constitutional right or other basis for a civil rights claim.
AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE
149. Withdrawn.
AS AND FOR A THWENTY-SEVENTH AFFIRMATIVE DEFENSE
150. Withdrawn
AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENSE
151. That the answering Defendants, at all times complained of, acted reasonably and in
good faith in the discharge of their official duties and responsibilities.
AS AND FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE
152. That these answering Defendants acted in what they did solely pursuant to their
duties and responsibilities as law enforcement and/or prosecuting officials.
AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE

153. That the answering Defendants at all times acted in good faith in that they

19
reasonably believed that they were exercising and acting within their statutory and constitutional
powers.
AS AND FOR A THIRTY-FIRST AFFIRMATIVE DEFENSE
154. That in performing such duties and responsibilities, the answering individual
Defendants are and were protected by absolute and/or qualified Federal and/or State immunity.
AS AND FOR A THIRTY-SECOND AFFIRMATIVE DEFENSE
155. Withdrawn.
AS AND FOR A THIRTY-THIRD AFFIRMATIVE DEFENSE

156. Plaintiff lacks standing to bring the instant action.

WHEREFORE, Defendants demand judgment dismissing the Complaint against them,
together with costs and disbursements, and for such other relief as the Court may deem just and
proper.

Dated: Mineola, New York

January 27, 2020

Yours, etc.,

   
   

By:

 

Andrew. Preston ““~)
Attorneys for Defendants
170 Old Country Road
Mineola, New York 11501
(516) 746-5599

File No.: 1444-1816

20
